*622MEMORANDUM *
Appellants appeal the district court’s adverse summary judgment. Upon de novo review, see Coszalter v. City of Salem, 320 F.3d 968, 973 (9th Cir.2003), we affirm.
First, the district court correctly found that Billy Murphy lacks standing.
Second, it is undisputed that Miller’s arrest was lawful and the record offers no support for her claim that Appellees’ conduct violated her familial relationship rights. Therefore, the district court correctly entered summary judgment on Miller’s § 1983 claims because she cannot prove that a state actor deprived her of a federal constitutional or statutory right. See Wood v. Ostrander, 879 F.2d 583, 587 (9th Cir.1989).
Third, the children’s constitutional claim arising from their brief detention with their mother is meritless. Appellees’ conduct did not offend the Constitution. Mo-rever, even assuming a constitutional violation, the children have not shown that the City acted with deliberate indifference to the plaintiffs’ rights that amounted to a policy actionable under § 1983. See City of Canton v. Harris, 489 U.S. 378, 389-90, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989).
Finally, because detaining the children was a discretionary act, the district court correctly held that Appellees are immune from state law liability. See Nev.Rev.Stat. § 41.032(2) (2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts ed this circuit except as provided by Ninth Circuit Rule 36-3.